Case 2:19-cv-10729-NGE-DRG ECF No. 42, PageID.415 Filed 12/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ARDRA YOUNG,
                                                   Case No. 19-10729
        Plaintiff,
v.                                                 Honorable Nancy G. Edmunds

STACEY REAM,

        Defendants
                       /

                                     JUDGMENT
        In accordance with the Court’s order granting Defendant’s motion for summary

judgment entered this date,

        IT IS ORDERED AND ADJUDGED that judgment is hereby GRANTED in favor

of Defendant and this case is DISMISSED.

     SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: December 16, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 16, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           1
